Name: Council Decision (EU) 2019/375 of 5 March 2019 appointing a member, proposed by the Italian Republic, of the Committee of the Regions
 Type: Decision
 Subject Matter: EU institutions and European civil service;  Europe
 Date Published: 2019-03-08

 8.3.2019 EN Official Journal of the European Union L 68/11 COUNCIL DECISION (EU) 2019/375 of 5 March 2019 appointing a member, proposed by the Italian Republic, of the Committee of the Regions THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 305 thereof, Having regard to the proposal of the Italian Government, Whereas: (1) On 26 January 2015, 5 February 2015 and 23 June 2015, the Council adopted Decisions (EU) 2015/116 (1), (EU) 2015/190 (2) and (EU) 2015/994 (3) appointing the members and alternate members of the Committee of the Regions for the period from 26 January 2015 to 25 January 2020. On 11 July 2017, by Council Decision (EU) 2017/1334 (4), Mr Augusto ROLLANDIN was replaced by Mr Pierluigi MARQUIS as a member. On 29 January 2018, by Council Decision (EU) 2018/157 (5), Mr Pierluigi MARQUIS was replaced by Mr Laurent VIERIN as a member. On 8 October 2018, by Council Decision (EU) 2018/1510 (6), Mr Laurent VIERIN was replaced by Ms Nicoletta SPELGATTI as a member. (2) A member's seat on the Committee of the Regions has become vacant following the end of the term of office of Ms Nicoletta SPELGATTI, HAS ADOPTED THIS DECISION: Article 1 The following is hereby appointed as a member of the Committee of the Regions for the remainder of the current term of office, which runs until 25 January 2020:  Mr Pierluigi MARQUIS, Consigliere della Regione Autonoma Valle d'Aosta. Article 2 This Decision shall enter into force on the date of its adoption. Done at Brussels, 5 March 2019. For the Council The President G.L. GAVRILESCU (1) Council Decision (EU) 2015/116 of 26 January 2015 appointing the members and alternate members of the Committee of the Regions for the period from 26 January 2015 to 25 January 2020 (OJ L 20, 27.1.2015, p. 42). (2) Council Decision (EU) 2015/190 of 5 February 2015 appointing the members and alternate members of the Committee of the Regions for the period from 26 January 2015 to 25 January 2020 (OJ L 31, 7.2.2015, p. 25). (3) Council Decision (EU) 2015/994 of 23 June 2015 appointing the members and alternate members of the Committee of the Regions for the period from 26 January 2015 to 25 January 2020 (OJ L 159, 25.6.2015, p. 70). (4) Council Decision (EU) 2017/1334 of 11 July 2017 appointing a member, proposed by the Italian Republic, of the Committee of the Regions (OJ L 185, 18.7.2017, p. 45). (5) Council Decision (EU) 2018/157 of 29 January 2018 appointing a member, proposed by the Italian Republic, of the Committee of the Regions (OJ L 29, 1.2.2018, p. 35). (6) Council Decision (EU) 2018/1510 of 8 October 2018 appointing two members, proposed by the Italian Republic, of the Committee of the Regions (OJ L 255, 11.10.2018, p. 15).